Case: 16-10596      Document: 00514012902         Page: 1    Date Filed: 05/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-10596
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 31, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RENE BARRIENTES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:15-CR-129-11


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Rene Barrientes pleaded guilty to conspiracy to possess with intent to
distribute methamphetamine. Included in the calculation of his offense level
was a two-level enhancement for possession of a firearm pursuant to U.S.S.G.
§ 2D1.1(b)(1)     and     a    two-level     enhancement         for    importation                of
methamphetamine pursuant to § 2D1.1(b)(5). The district court overruled




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-10596   Document: 00514012902     Page: 2    Date Filed: 05/31/2017


                                No. 16-10596

Barrientes’s objections to the enhancements and sentenced him to 360 months
of imprisonment and four years of supervised release.
      On appeal, Barrientes argues that the district court erred in imposing
the enhancement in § 2D1.1(b)(1) for possession of a firearm because he
personally did not possess a firearm and he had no knowledge that his
codefendants possessed a firearm. He also argues that the district court erred
in   imposing   the   enhancement    in    § 2D1.1(b)(5)   for    importation   of
methamphetamine because did not know that the methamphetamine was
imported. He concedes that this court has previously rejected both arguments,
but respectfully requests that we revisit our precedent.
      Barrientes’s arguments are foreclosed by United States v. Aguilera-
Zapata, 901 F.2d 1209, 1215 (5th Cir. 1990), and United States v. Serfass, 684
F.3d 548, 552 (5th Cir. 2012), respectively. In Aguilera-Zapata, we held that
the enhancement in § 2D1.1(b)(1) applies when a codefendant’s possession of a
firearm during the offense was reasonably foreseeable. 901 F.2d at 1215. In
Serfass, 684 F.3d at 552, we held that the enhancement in § 2D1.1(b)(5) applies
when the offense involved the importation of methamphetamine regardless of
whether the defendant knew of that importation.                  Accordingly, the
Government’s unopposed motion for summary affirmance is GRANTED, the
Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2